Citation Nr: 1619788	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left hand arthritis.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

As a preliminary matter, the Board notes that the appeal initially included a claim for entitlement for service connection for headaches.  Upon remand, the RO granted that claim and assigned a disability evaluation.  As such, the Board finds that this is a full grant of benefits and the claim is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that his left hand arthritis is manifest in pain, swelling, and stiffness and is directly related to his in-service injury.

Treatment records demonstrate that, initially, treating physicians presumed that the Veteran had rheumatoid arthritis in both hands.  See VA Treatment Records dated January 6, 2014 and January 13, 2014.  However, after the Veteran was unresponsive to the medication for his rheumatoid arthritis, doctors determined that the Veteran did not have rheumatoid arthritis, or any other type of inflammatory arthritis; rather, doctors determined that the Veteran's left hand condition was "mechanical."  See VA Treatment Records dated February 6, 2014 and May 14, 2015.

The Veteran was afforded a VA examination in 2012.  At that time, the examiner made note of the past diagnosis of rheumatoid arthritis and opined that the Veteran's left hand symptoms, to include stiffness, were related to his arthritis.  

Based on the VA examination, the RO granted service connection for a left hand condition and rated it non-compensable; the RO also denied service connection for left hand arthritis.  Notably, the RO indicated that the Veteran's left hand symptoms were related to his non service-connected rheumatoid arthritis.  

There is conflicting evidence as to whether the Veteran has rheumatoid arthritis in the left hand and if so, whether his symptoms of pain, stiffness, and swelling, are related to his non-service connected arthritis or his service-connected residuals of an in-service injury.  As such, remand is necessary for clarification.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's left hand disabilities. 

2.  Associate with the claims folder records of the Veteran's VA treatment since July 2015.

3.  After records development is complete, schedule the Veteran for a VA examination.  The examination should include any diagnostic testing or evaluation deemed necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the actual claims file, should be made available to the examiner for review.

The examiner should diagnose all disabilities of the Veteran's left hand during the pendency of the appeal.

For each disability identified, the examiner should state whether it is at least as likely as not (i.e. 50 percent or more probable) that each disability was proximately due to, the result of, or aggravated by the Veteran's period of service, to include the in-service fracture of the fifth metacarpal.

The examiner should also rationalize the findings of the recent VA examination against the treatment medical records that state the Veteran does not have arthritis.

a. Specifically, the examiner should distinguish between the symptoms associated with the Veteran's service-connected left hand residuals of fracture and his other left hand disabilities, if any, to include rheumatoid arthritis.  In doing so, the VA examiner should opine as to whether any non-service connected left hand disabilities, to include rheumatoid arthritis, was aggravated by the service-connected residuals of fracture.

b. The VA examiner should pay special attention to the 2012 VA examiner's opinion that the Veteran's symptoms, to include stiffness, swelling, and pain, are associated with a rheumatoid arthritis diagnosis.  The examiner should also pay special attention to treatment medical records indicating that the Veteran has not manifested inflammatory arthritis of any type.  See VA Treatment Records dated February 6, 2014 and May 14, 2015.

The examiner should give a clear rationale for all opinions and discuss the facts and medical principles involved.

3.  When the development requested has been completed, the case should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

